Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 2, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00545-CV



     IN RE MARATHON OIL EF; MARATHON OIL EF II, LLC; AND
               MARATHON OIL COMPANY, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-56688

                         MEMORANDUM OPINION

      On September 30, 2021, relators Marathon Oil EF; Marathon Oil EF II, LLC;
and Marathon Oil Company filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; Tex. R. App. P. 52. In the petition, relators ask this
court to compel the Honorable Lauren Reeder, presiding judge of the 234th District
Court of Harris County, to abate the underlying proceeding on the theory of
dominant jurisdiction.

      Relators filed a motion for partial summary judgment on the ground that res
judicata barred real parties in interests’ claims. As alternative relief, relators also
requested, in a single paragraph, a stay of the underlying case until the appeal in
another case between relators and real parties in interest pending in the San Antonio
Court of Appeals has been decided. Relators did not provide any supporting
authority or analysis for its request. We conclude that this issue was not properly
presented to the trial court in order for relators to seek mandamus relief in this court.
Therefore, relators have not established that they are entitled to mandamus relief.

      Accordingly, we deny relators’ petition for writ of mandamus without
prejudice to refiling to pursue abatement in the trial court. We also deny relators’
motion for temporary relief.


                                    PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.




                                           2